Citation Nr: 0932336	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  07-18 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for depression, to include 
as secondary to bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.  The Board remanded this matter for 
additional development in August 2008 and February 2009.

In June 2008, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  Evidence of record does not demonstrate that depression 
was manifested during active service, or was developed as a 
result of an established event, injury, or disease during 
active service or as a result of service-connected bilateral 
hearing loss.


CONCLUSION OF LAW

Depression was not incurred in or aggravated by military 
service, and it is not proximately due to, or the result of, 
service-connected bilateral hearing loss.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in December 2005, February 2006, March 2006 and October 
2008.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim, and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  Thereafter, the claim was reviewed and a 
supplemental statement of the case was issued in July 2009.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the March 2006 and October 2008 
correspondence. 

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  The Board 
finds that the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA laws and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2008).  The Court has held 
that when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b); see 71 Fed. Reg. 52744 (Sept. 
7, 2006) (noting the revision was required to implement the 
Court's decision in Allen, 7 Vet. App. 439).

Factual Background and Analysis

In several written statements the Veteran said that he had 
heard and read that hearing loss could have caused his severe 
depression because he was cut off from the rest of the world.  
In its August 2008 decision, the Board granted the Veteran 
service connection for bilateral hearing loss.

Service treatment records are negative for any complaints of, 
or treatment for an acquired psychiatric disorder, including 
depression.  The Veteran's January 1946 discharge examination 
disclosed no psychiatric abnormalities.  

Post-service, private medical records revealed that the 
Veteran was hospitalized for depression from April 1986 to 
June 1986 at the Memorial Hospital after his retirement from 
the railroad in 1986.  The pertinent diagnosis at time of 
discharge was severe major depressive disorder (and not 
responding to treatment); rule out early dementia vs. 
pseudodementia secondary to depression.  In November 2008, 
the Veteran submitted copies of his handwritten diary entries 
transcribed during his hospitalization from May and June 
1986.  These notes contain no references to his period of 
service or that any difficulty in hearing was causing his 
depression.

From August to September 2002, the Veteran was hospitalized 
at the Via Christi Regional Medical Center for depression.  
The diagnosis was a major depressive disorder.  The Veteran 
was discharged to adult day care, but these private medical 
records do not refer to the Veteran's period of military 
service.  

Private medical records of Dr. D.A.R. dated from June 2002 to 
December 2003 showed treatment for depression and other 
medical complaints.  A record dated in July 2002 revealed 
that the Veteran had a history of depression approximately 15 
years before, or back in 1987.  He had subsequently been 
cleared and had been doing well for an extended period of 
time.  Now he was having a lot of problems with it again and 
was very agitated.  

Records from the Catholic Charities day care program dated 
from September 2002 to April 2006 showed that while the 
Veteran's hearing and depression were sometimes noted, there 
were no observations or opinions in the treatment records 
regarding a possible connection or whether the Veteran's 
depression originated in service.  

In October 2002 correspondence, Dr. D.A.R. noted that the 
Veteran had been a patient for a number of years and that he 
had severe depression and was in need of the full-time 
supervision and socialization provided by the Catholic 
Charities Day Care Center for his depression.  Some mild 
dementia-associated symptoms also were noted, but Dr. D.A.R. 
said that the Veteran's major issue then was depression and 
the fact that he was withdrawing.  

VA outpatient treatment records dated from July 2004 to 
November 2008 revealed treatment for depression.  June 2005 
VA medical records indicated that the Veteran was worried 
about his wife's health and his own diabetes and that he had 
early morning anxiety and minimized depression symptoms.  A 
February 2006 VA medical record noted that the Veteran still 
reported levels of depression and anxiety and that he went to 
day care twice a week.  He was diagnosed with recurrent major 
depression worsened by medical illness, with a significant 
anxiety component.  

In a May 2006 signed statement about the Veteran's day care, 
Dr. D.A.R. noted that the Veteran had severe problems with 
depression which caused a significant amount of disability 
for him, including past hospitalization and long-standing 
problems.  

September 2006 private medical records from Via Christi 
Regional Medical Center noted that the Veteran had been 
depressed for four years and was diagnosed with depression.  

During his Board hearing in June 2008, the Veteran testified 
that he was not treated for depression while in service and 
was first treated for depression in 1986.  He could not 
recall whether any doctor ever told him that his depression 
was caused by his hearing loss (see transcript at pp. 12-14).

The Veteran underwent a VA examination in December 2008.  He 
reported ongoing depression and anxiety, but good 
satisfaction with his marriage and family and social life.  
He was active with his church, with a day care program, and 
time with his wife at a senior center.  He denied trauma 
experiences or other adjustment, emotional, or behavioral 
problems during service.  The examiner noted that the Veteran 
was hospitalized in 1986 for depression on referral by his 
employer after more than 30 years as a railroad clerk.  On 
examination, panic attacks were noted though the examiner 
said that it was difficult to determine if occasional periods 
of anxiety were truly panic attacks in this case as the 
Veteran did not strongly report his experiences of panic 
episodes as other patients do.  A formal diagnosis of 
cognitive disorder not otherwise specified was noted, though 
the VA examiner was unsure because of the Veteran's age.  
Diagnosis was recurrent major depression without psychosis.  
Stress factors were related to aging and a life-threatening 
illness for the spouse.  The examiner reported that the 
Veteran commented that retirement then and health issues now 
accounted for some or most of his depression.  It was noted 
that the Veteran did not spontaneously comment that his 
hearing loss played a large role in his current depression.  
The examiner opined that hearing problems might be a factor, 
though likely a secondary one to other contributing factors.

In March 2009, the VA clinical psychologist who evaluated the 
Veteran in December 2008 submitted an additional report at 
the request of the Board's last remand.  In it, the VA 
examiner opined that, based upon his reexamination of the 
records and the December 2008 examination, he thought it less 
likely than not that the Veteran's depression was due to 
service.  Rather, he thought it likely that depression had 
its onset and had become increasingly severe due to 
adjustment troubles with retirement and more current health 
issues (stomach pain and discomfort), as well as serious 
health issues for his wife.  The VA examiner also opined that 
it was less likely than not that the Veteran's bilateral 
hearing loss caused or aggravated his depression.  The 
examiner noted that the Veteran still continued to function 
socially despite hearing problems and reported enjoyment from 
activities at day care, the senior center, and church.

Based upon the evidence of record, the Board finds that 
depression was not incurred as a result of any established 
event, injury, or disease during active service nor as a 
result of his service-connected bilateral hearing loss.  The 
VA examiner's opinion is shown to have been based upon a 
thorough review of the evidence and an interview with the 
Veteran.  The examiner's opinion is persuasive that the 
Veteran's depression is not due to service or secondary to, 
or caused by, the Veteran's service-connected bilateral 
hearing loss.  The VA examiner noted that the Veteran had 
difficulty adjusting to retirement and worried about health 
issues affecting his wife as well as himself.  The Veteran 
did not bring up the issue of hearing loss causing 
depression.  He still functioned socially despite hearing 
difficulties and did not spontaneously express that any 
hearing difficulties were the cause of his depression that 
first manifested upon retirement.  The Veteran and his 
representative have not submitted any medical opinion to show 
there is a connection between the Veteran's depression and 
his period of service or his bilateral hearing loss.  
Further, as noted above, the Veteran did not report any 
psychiatric problems while in service and the onset of his 
depression appears in 1986, or 40 years after the Veteran's 
discharge from service.  The Board notes that the passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability is a factor 
that tends to weigh against a claim for service connection.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
Shaw v. Principi, 3 Vet. App. 365 (1992). 

While the Veteran may sincerely believe that his depression 
disorder was caused by service or his service-connected 
bilateral hearing loss, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, the claim for entitlement to 
service connection for depression, to include as secondary to 
his service-connected bilateral hearing loss, must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for depression, to include 
as secondary to bilateral hearing loss is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


